FEB ~ 8 ?_"reg
UNITED sTATEs DISTR!CT CoURT Cc¢em, u.s. alarm ¢,. tatum cy
FoR THE l)isrmcr oF coLUMB1A vwrs farm earner or columbia

ANroNlo CoLBERr, )
)
Piainriff, )

) ‘ f

V_ ) civil A¢rion N@.  UJZ{)
)
Nr~;w YoRK AVENUE )
PRESBYTERIAN CHURCH, )
)
Defendant. )
MEMoRANDUM oPlNloN

This matter is before the Court upon consideration of plaintiff s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff alleges that he had been receiving mail at the New York Avenue Presbyterian
Church, and that a church employee considered this arrangement "as some type of game in which
they could gain sexual favors from [him]." Compl. at 2. This alleged "criminal misconduct" has
led to "more criminal harrassment [sic]." Id. Plaintiff demands damages of $200,000. ld.

ln Neitzke v. Wz`llz`ams, 490 U.S. 319 (1989), the Supreme Court states that the trial court
has the authority to dismiss not only claims based on an indisputably meritless legal theory, but
also claims whose factual contentions are clearly baseless. Claims describing fantastic or
delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.
Id. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernana’ez,i 504 U.S. 25, 33 (1992). The Court deems the instant complaint frivolous, and

accordingly, dismisses this action under 28 U.S.C. § l9l5(a)(2)(B)(i). An Order consistent with

~ 4:

this Memorandum Opinion is issued separately.

l%itecn`>tates District Judge

DATEQ £(/(///